Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 1 of 33 PageID: 175



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    LYDIA DEJESUS,
                                          1:18-cv-13822-NLH-AMD
                   Plaintiff,
                                          OPINION
          v.

    KIDS ACADEMY, INC.,
    doing business as
    KIDACADEMY LEARNING CENTER,
    and GOLDBIL INVESTMENT CORP.,
    doing business as
    KIDACADEMY LEARNING CENTER,

                   Defendants.


APPEARANCES:

JULIA W. CLARK
ARI R. KARPF
KARPF KARPF & CERUTTI PC
3331 STREET ROAD
TWO GREENWOOD SQUARE
SUITE 128
BENSALEM, PA 19020

      On behalf of Plaintiff

HILLMAN, District Judge

      Plaintiff, Lydia DeJesus, filed her complaint on September

12, 2018 against Defendants, Kids Academy, Inc. and Goldbil

Investment Corp., for their alleged violations of the Americans

with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq. (Count

One), the Age Discrimination in Employment Act (“ADEA”), 29

U.S.C. § 621, et seq. (Count Two), the Family and Medical Leave

Act of 1993 (“FMLA”), 29 U.S.C. § 2601, et seq., and New Jersey
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 2 of 33 PageID: 176



Law Against Discrimination (“NJLAD”), N.J.S.A. 10:5-1, et seq.

Defendants were served with Plaintiff’s complaint and failed to

respond.    On December 3, 2018, Plaintiff requested that the

Clerk enter default against Defendants.         The Clerk entered

default on December 4, 2018.       Presently before the Court is

Plaintiff’s motion for default judgment. 1

                                BACKGROUND

      Plaintiff alleges the following: 2      Plaintiff is a 71-year-

old female.    Plaintiff was hired by Defendants as a full-time

employee in 2003, and terminated on July 8, 2018.           Defendants

offer day care, pre-kindergarten and kindergarten, as well as

summer camps, through 6 locations in New Jersey: Williamstown,



1 Plaintiff previously moved for default judgment, which the
Court denied without prejudice because Plaintiff did not include
a brief or affidavit of Plaintiff explaining why she is entitled
to default judgment, on what claims she is entitled to default
judgment, the elements of those claims and how she has shown
each of those elements, the appropriate measure of damages under
those claims, and what damages she is entitled to. (Docket No.
6.) The Court granted Plaintiff leave to refile her motion to
address these deficiencies, and Plaintiff has appropriately done
so.
2The Court summarizes the relevant facts to support Plaintiff’s
motion for default judgment from her complaint and the affidavit
filed in support of her motion. See Lurty v. 2001 Towing &
Recovery, Inc., 2019 WL 3297473, at *6 (D.N.J. 2019) (explaining
that in order to prove a plaintiff’s entitlement to default
judgment, including damages, the plaintiff, and not simply
counsel, must submit to the Court an affidavit to support her
claims). As explained below, on a motion for default judgment,
every “well-pled allegation” of the complaint, except those
relating to damages, are deemed admitted. Comdyne I. Inc. v.
Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990).

                                     2
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 3 of 33 PageID: 177



Washington Township, Westampton, Mount Laurel, Cherry Hill, and

Absecon.    Plaintiff was employed with Defendants at their

Westampton, New Jersey location.         Plaintiff worked as both a

cook and as a teacher’s assistant as requested and scheduled.

      A few years prior to Plaintiff’s termination, Plaintiff

required a medical leave of absence for back surgery.           Upon

returning from back surgery and medical leave, Plaintiff was

converted from a full-time employee to a part-time employee.

Plaintiff was given no performance-based rationale for her

reduction in hours and conversion from a full-time employee to a

part-time employee, and the transition was solely based upon

Plaintiff’s need for a medical leave of absence.          Other younger

and less experienced (and non-disabled) employees absorbed her

hours.   As a part-time employee in her last few years of

employment, Plaintiff typically worked 23-26 hours per week.

She also continued to work as a versatile employee performing

work in Defendants’ kitchen as a cook and in classrooms as an

assistant teacher as well.

      Plaintiff has a long history of health conditions, but none

of these conditions prevented Plaintiff from performing as a

cook or assistant teacher.       At all times, Plaintiff was able to

perform the essential functions of her job with Defendants.            Her

health conditions have included:

               •   Arthritis primarily impacting her knees and back;

                                     3
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 4 of 33 PageID: 178




               •   Spinal Stenosis;

               •   Ankle complications (requiring surgery, screws
                   and a plate);

               •   Cataracts surgery; and

               •   Other miscellaneous health needs or complications
                   from the above- referenced health issues.

      As a near 15-year employee, Plaintiff had always performed

her jobs extremely well without the need for any progressive

discipline or negative evaluations.         Plaintiff was well liked by

parents and family of children who attended Defendants’

locations and was overall a very qualified and good employee.

      During the last several years of her employment, Plaintiff

was normally supervised by two separate director-level

employees.    At the time of Plaintiff’s termination, Paula

Pezzolla 3 and Danielle Simmons were co-directors of Defendants’

Westampton location with Pezzolla having been employed several

years in that capacity and Simmons only having worked in that

capacity for a short time.       Pezzolla and Simmons made all

decisions regarding hiring, firing and staffing within the

location where Plaintiff worked.          Simmons was approximately 24-

years-old at the time Plaintiff was terminated.


3 The affidavit of service lists the co-director’s name as “Paula
Pezzolle.” (Docket No. 4 at 27.) Plaintiff’s brief and
certification refers to her as “Paula Pezzolla” and “Paula
Perzolla.” The Court will refer to her as “Paula Pezzolla.”


                                      4
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 5 of 33 PageID: 179



      Plaintiff had asked for additional work or hours and

welcomed a full-time schedule.       She was ignored and hours were

given to younger employees and individuals who had been much

more recently hired.      Plaintiff frequently observed that the

newly hired employees, many of whom were teenagers with no prior

daycare experience, were given more hours than Plaintiff within

the last year of her employment.

      Plaintiff had turned 70 years old in her last year of

employment and at times walked with a noticeable limp (or

awkward gait).     She also required miscellaneous time off for

appointments or medical reasons, including knee and back

injections to treat her arthritis, but nothing significant or

frequent.    Defendants’ management gave Plaintiff a very hard

time about her need for medical appointments and complained that

Plaintiff should find a way to schedule these appointments

outside of working hours.       Plaintiff could have easily continued

to work for Defendants in any capacity as a part-time or full-

time employee as she was able to perform all essential functions

of the job.    However, during Plaintiff’s last 1-2 months,

Defendants’ management attempted to force Plaintiff to quit.

Among other things, including being extremely hostile and openly

mean to Plaintiff, they intentionally mad Plaintiff’s schedule

tremendously difficult.




                                     5
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 6 of 33 PageID: 180



      By way of example, Defendants’ management repeatedly told

Plaintiff to punch out for several-hour breaks and scheduled her

for long breaks, often up to 3 hours, between separate smaller

shifts, even though there was work that Plaintiff could and

would have performed during those gaps.         Additionally, during

that same timeframe, Defendants’ management attempted to make

Plaintiff’s job more difficult by intentionally scheduling her

in rooms within the facility with children who were known to be

problematic or harder to deal with.

      Plaintiff continued to do an excellent job, no matter the

job assignment given to her.       However it was clear that

Defendants’ management was intentionally trying to make her job

substantially harder.      Just as Plaintiff continued to work

because she loved her job despite the discriminatory and

retaliatory conversion to a part-time employee, she tolerated

Defendants’ management’s manipulation of her schedule.           She did

so because she was passionate about her job and the children

around her.    Plaintiff continued to do an excellent job, no

matter the job assignment given to her.

      On July 6, 2018, the last day that Plaintiff worked for

Defendants, Plaintiff was confronted by Simmons and Pezzolla and

brought into a meeting.      In this conversation multiple

discriminatory comments based on Plaintiff’s age and health were

made by Simmons and Pezzolla, including:


                                     6
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 7 of 33 PageID: 181



             1. “You need to retire;”

             2. “It is your time to retire;”

             3. “You have a lot of health issues;”

             4. “You appear to have continuing knee and back
                problems anyway;”

             5. “Use your retirement to go to the beach;”

             6. “This job is too hard for you with your legs;” and

             7. Simmons said, “I’m 24, and I can’t even keep up
                with the kids,” implying that Plaintiff was unable
                to do her job due to her age.

      Simmons and Pezzolla made it clear during this meeting that

Plaintiff could no longer work for Defendants based on

Plaintiff’s age and health.       Plaintiff responded that she had no

interest in leaving her job, that she loved her position and

that she would not agree to retire.        Simmons and Pezzolla

insisted that Plaintiff could not work with the children,

although they provided no reason why, since Plaintiff had been

able to perform all job functions through that date.

Additionally, when Plaintiff asked if she could at least

continue to cook, as she had been doing two days per week,

Simmons and Pezzolla offered no explanation as to why Plaintiff

could not continue to at least work in that position.

      Simmons and Pezzolla then informed Plaintiff that she

should think about it over the weekend and get back to them.

Simmons and Pezzolla also tried to entice Plaintiff into



                                     7
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 8 of 33 PageID: 182



quitting by assuring Plaintiff that they would not challenge

Plaintiff’s unemployment compensation if she would agree to

leave voluntarily.     Plaintiff responded that her decision was

already made that she was not retiring.

      That Sunday, July 8, 2018, Plaintiff received a text

message from Simmons stating: “You will not need to show up for

work tomorrow we have terminated your employment for medical

reasons. You need to file for full unemployment, there will be

no more discussion.”

      Following Plaintiff’s termination from Defendants,

Plaintiff was contacted by multiple co-workers to ask Plaintiff

about her health as Defendants’ management apparently informed

staff members that Plaintiff was no longer employed with

Defendants due to her health conditions.         Plaintiff was not

terminated for any performance concern, and she had not been

given any warning of any such concern in over a decade of

employment with Defendants.       No management of Defendants are

physicians, nor qualified to determine if Plaintiff was

allegedly not medically fit to continue in her employment.            No

physician of Plaintiff ever concluded Plaintiff was in any

manner unable to work, and Plaintiff worked with the same

medical conditions for many years.        Defendants also never had

Plaintiff undergo any fitness for duty evaluations, requested

medical documents or any other information – and instead –


                                     8
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 9 of 33 PageID: 183



substituted their own discriminatory perceptions of Plaintiff

based upon her advanced age and known health diagnoses.

      Plaintiff was subjected to the following adverse actions:

(a) improperly converted to part-time from full-time for taking

medical leave years before her termination; (b) denied more

hours after inquiring about additional hours in the years

leading up to her termination and was subjected to lesser hours

in many weeks given to younger or non-disabled individuals; (c)

given an intentionally difficult and manipulated schedule in her

last months of employment; and (d) terminated from her

employment for discriminatory and retaliatory reasons.

                                DISCUSSION

      A.    Subject Matter Jurisdiction

      This Court has original federal question jurisdiction over

Plaintiff’s federal claims under 28 U.S.C. § 1331, and has

supplemental jurisdiction over the New Jersey state law

claim pursuant to 28 U.S.C. § 1367(a).

      B.    Default

      The first step in obtaining a default judgment is the entry

of default.    “When a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise

defend, and that failure is shown by affidavit or otherwise, the

Clerk must enter the party’s default.”         Fed. R. Civ. P. 55(a).

The Clerk entered default on December 4, 2018.


                                     9
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 10 of 33 PageID: 184



      C.    Default Judgment

      “Federal Rule of Civil Procedure 55(b)(2) authorizes courts

 to enter a default judgment against a properly served defendant

 who fails to a file a timely responsive pleading.”          Chanel v.

 Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J. 2008) (citing

 Anchorage Assoc. v. Virgin Is. Bd. of Tax Rev., 922 F.2d 168,

 177 n.9 (3d Cir. 1990)).      However, a party seeking default

 judgment “is not entitled to a default judgment as of a right.”

 Franklin v. Nat’l Maritime Union of America, 1991 U.S. Dist.

 LEXIS 9819, at *3-4 (D.N.J. 1991) (quoting 10 Wright, Miller &

 Kane, Federal Practice and Procedure § 2685 (1983)), aff’d, 972

 F.2d 1331 (3d Cir. 1992).      The decision to enter a default

 judgment is “left primarily to the discretion of the district

 court.”   Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir.

 1984).

      Although every “well-pled allegation” of the complaint,

 except those relating to damages, are deemed admitted, Comdyne

 I. Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990), before

 entering a default judgment the Court must decide whether “the

 unchallenged facts constitute a legitimate cause of action,

 since a party in default does not admit mere conclusions of

 law,” Chanel, 558 F. Supp. 2d at 535 (citing Directv, Inc. v.

 Asher, No. 03-1969, 2006 WL 680533, at *1 (D.N.J. Mar. 14,

 2006)).   “Three factors control whether a default judgment should


                                     10
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 11 of 33 PageID: 185



 be granted: (1) prejudice to the plaintiff if default is denied,

 (2) whether the defendant appears to have a litigable defense,

 and (3) whether defendant's delay is due to culpable conduct.”

 Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000);

 United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195

 (3d Cir. 1984).    If a review of the complaint demonstrates a

 valid cause of action, the Court must then determine whether

 plaintiff is entitled to default judgment.

      D.    Analysis

            1.     Whether Plaintiff has stated a valid cause of
                   action

      Plaintiff has asserted four counts against Defendants for

 violations of the ADA, ADEA, FMLA, and NJLAD.         Each will be

 addressed in turn, except for Plaintiff’s NJLAD claims, which

 are addressed in tandem with her ADA and ADEA claims because

 they apply the same analysis as her related NJLAD claims. 4

            a.     ADA

      Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101,

 et seq., provides that “[n]o covered entity shall discriminate


 4  Guarneri v. Buckeye Pipe Line Services Co., 205 F. Supp. 3d
 606, 615 (D.N.J. 2016) (citing Joseph v. New Jersey Transit Rail
 Operations Inc., 586 F. App’x 890, 892 (3d Cir. 2014) (citing
 Victor v. State, 203 N.J. 383, 4 A.3d 126, 145 (2010)) (other
 citations omitted) (explaining that disability discrimination
 claims under the ADA and the NJLAD are analyzed under the same
 framework); Monaco v. American General Assur. Co., 359 F.3d 296,
 300 (3d Cir. 2004) (explaining that the elements of a prima
 facie case under the ADEA and the NJLAD are the same).

                                     11
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 12 of 33 PageID: 186



 against a qualified individual on the basis of disability in

 regard to   . . . [the] discharge of employees . . .         and other

 terms, conditions, and privileges of employment.”          42 U.S.C. §

 12112(a).   To state a prima facie cause of action for disability

 discrimination, the employee must show the following: (1) the

 employee was disabled; (2) she is otherwise qualified to perform

 the essential functions of the job, with or without reasonable

 accommodations by the employer; and (3) she has suffered an

 otherwise adverse employment decision as a result of

 discrimination.    Id.   Disability discrimination encompasses not

 only adverse actions motivated by prejudice and fear of

 disabilities, but also includes failing to make reasonable

 accommodations for a plaintiff's disabilities.          Taylor v.

 Phoenixville School Dist., 184 F.3d 296, 305–06 (3d Cir. 1999).

      Under the framework of McDonnell Douglas Corp. v. Green,

 411 U.S. 792 (1973), after the plaintiff establishes a prima

 facie case of discrimination, an inference of unlawful

 discrimination is created.      Willis v. UPMC Children's Hosp. of

 Pittsburgh, 808 F.3d 638, 643–45 (3d Cir. 2015).          Once the

 plaintiff has successfully established a prima facie case

 creating an inference of discrimination, the burden shifts to

 the employer who must articulate a legitimate nondiscriminatory

 reason for the adverse employment action.         Id. (citations

 omitted).   This second step of McDonnell Douglas does not


                                     12
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 13 of 33 PageID: 187



 require that the employer prove that the articulated legitimate,

 nondiscriminatory reason was the actual reason for the adverse

 employment action, but instead the employer must provide

 evidence that will allow the factfinder to determine that the

 decision was made for nondiscriminatory reasons.          Id. (citations

 omitted).

      If the employer satisfies this second step, the burden

 shifts back once more to the plaintiff to show, by a

 preponderance of the evidence, that the employer's proffered

 legitimate, nondiscriminatory reason was pretextual – that not

 only was the employer's proffered reason false, but the real

 reason was impermissible discrimination.         Id.   This can be done

 in two ways: (1) by pointing to evidence that would allow a

 factfinder to disbelieve the employer's reason for the adverse

 employment action by showing such weaknesses, implausibilities,

 inconsistencies, incoherencies, or contradictions in the

 employer's proffered legitimate reasons, or (2) by pointing to

 evidence that would allow a factfinder to believe that an

 invidious discriminatory reason was more likely than not a

 motivating or determinative cause of the employer's action,

 which can be shown by (1) the defendant having previously

 discriminated against the plaintiff; (2) the defendant having

 discriminated against others within the plaintiff's protected

 class; or (3) the defendant has treated similarly situated


                                     13
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 14 of 33 PageID: 188



 individuals more favorably.      Id. (citations and quotations

 omitted).

      In contrast to circumstantial evidence, direct evidence of

 discrimination is so revealing of discriminatory animus that it

 is unnecessary to rely on the McDonnell Douglas burden-shifting

 framework.    Anderson v. Wachovia Mortgage Corp., 621 F.3d 261,

 269 (3d Cir. 2010).     Once a plaintiff produces such evidence,

 the defendant has the burden of producing evidence to show that

 it would have made the same decision in the absence of

 discriminatory animus.      Id. (citation omitted).      To qualify as

 direct evidence, the evidence must be such that it demonstrates

 that the decision-makers placed substantial negative reliance on

 an illegitimate criterion in reaching their decision.           Id.

 Direct evidence must satisfy two requirements: (1) the evidence

 must be strong enough to permit the factfinder to infer that a

 discriminatory attitude was more likely than not a motivating

 factor in the defendant's decision; and (2) the evidence must be

 connected to the decision being challenged by the plaintiff.

 Id. (citations omitted).      Moreover, any statements made by a

 defendant’s employees must be made at a time proximate to the

 challenged decision and by a person closely linked to that

 decision.    Id. (citation omitted).      These requirements are a

 high hurdle for plaintiffs.      Id. (citation omitted).




                                     14
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 15 of 33 PageID: 189



      Accepting Plaintiff’s alleged facts as true, Plaintiff has

 established a prima facie case of disability discrimination

 under the ADA.

      (1) During Plaintiff’s employment, she was disabled with

 the impairments of arthritis primarily impacting her knees and

 back, spinal stenosis, ankle complications (requiring surgery,

 screws and a plate), cataracts surgery, other miscellaneous

 health needs or complications, and she walked with a noticeable

 limp during the last year of her employment.

      (2) Plaintiff states that she otherwise qualified to

 perform the essential functions of the job.         See 42 U.S.C. §

 12111 (“The term ‘qualified individual’ means an individual who,

 with or without reasonable accommodation, can perform the

 essential functions of the employment position that such

 individual holds or desires.”); cf. Shiring v. Runyon, 90 F.3d

 827, 831 (3d Cir. 1996)(“One of the essential functions of a

 mail carrier is to physically deliver the mail to the people

 along the route.     In his deposition, Shiring concedes that this

 was impossible for him to do.       No amount of accommodation on the

 part of the Postal Service would have made this possible.           Thus,

 Shiring was not otherwise qualified for the position of PTF

 letter carrier.”).

      (3) Plaintiff was terminated relative to her disabilities.

 At the July 6, 2018 meeting with her managers, they stated, “You


                                     15
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 16 of 33 PageID: 190



 have a lot of health issues,” “You appear to have continuing

 knee and back problems anyway,” and “This job is too hard for

 you with your legs.”      In the July 8, 2018 text message, her

 manager stated, “You will not need to show up for work tomorrow

 we have terminated your employment for medical reasons.           You

 need to file for full unemployment, there will be no more

 discussion.”    Plaintiff also claims that prior to her

 termination, she was regularly harassed due to her disabilities.

      Because Plaintiff has established a prima facie case of

 discrimination under the ADA, the burden shifts to Defendants to

 articulate a legitimate business reason for Plaintiff’s

 termination.    Defendants have failed to appear in the action and

 no legitimate business reason for Plaintiff’s termination has

 been proffered.    Plaintiff has therefore stated a viable ADA

 discrimination claim. 5

            b.     ADEA

      The Age Discrimination in Employment Act (“ADEA”) prohibits

 terminating a person’s employment due to their age.          29 U.S.C. §

 623(a)(1).    To establish a prima facie case of age

 discrimination, Plaintiff must demonstrate: (1) that she is at

 least 40 years old; (2) that she suffered an adverse employment

 action; (3) that she was qualified for the position she was


 5 This finding also establishes Plaintiff’s disability
 discrimination claim under the NJLAD. See, supra, note 4.

                                     16
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 17 of 33 PageID: 191



 terminated from; and (4) either (a) that she was “replaced by

 another employee who was sufficiently younger so as to support

 an inference of a discriminatory motive” or (b) “facts which ‘if

 otherwise unexplained, are more likely than not based on the

 consideration of impermissible factors.’”         Willis v. UPMC

 Children’s Hosp. of Pittsburgh, 808 F.3d 638, 644 (3d Cir. 2015)

 (quoting Pivirotto v. Innovative Sys., Inc., 191 F.3d 344, 352

 (3d Cir. 1999)).

      Once the plaintiff satisfies a prima facie case, the

 framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792

 (1973), supra, applies.      Ultimately, to succeed on an ADEA

 claim, a plaintiff must establish, by a preponderance of the

 evidence, that age was the “but-for” cause of the adverse

 employment action.     Gross v. FBL Fin. Servs., Inc., 557 U.S.

 167, 177–78 (2009).

      Accepting Plaintiff’s alleged facts as true, Plaintiff has

 established a prima facie case of age discrimination under the

 ADEA.

      (1) Plaintiff was 70 years old at the time of her

 termination.

      (2) Plaintiff was terminated.

      (3) As determined above with regard to Plaintiff’s ADA

 violation claim, Plaintiff was qualified for her position.            See

 Lawrence v. National Westminster Bank New Jersey, 98 F.3d 61, 69


                                     17
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 18 of 33 PageID: 192



 (3d Cir. 1996) (explaining that the prima facie case for an ADEA

 claim - including whether someone is “otherwise qualified” for

 the position - is similar to the prima facie case for an ADA

 claim).

      (4) Plaintiff’s managers specifically referenced her age in

 the meeting on July 6, 2018.       They stated, “You need to retire,”

 “It is your time to retire,” “Use your retirement to go to the

 beach,” and “I’m 24, and I can’t even keep up with the kids,”

 implying that Plaintiff was unable to do her job due to her age.

 Additionally, Plaintiff frequently observed that the newly hired

 employees, many of whom were teenagers with no prior daycare

 experience, were given more hours than Plaintiff within the last

 year of her employment.

      Because Plaintiff has established a prima facie case of

 discrimination under the ADEA, the burden shifts to Defendants

 to articulate a legitimate business reason for Plaintiff’s

 termination.    Defendants have failed to appear in the action and

 no legitimate business reason for Plaintiff’s termination has

 been proffered.    Plaintiff has therefore stated a viable ADEA

 discrimination claim. Plaintiff has therefore stated a viable

 ADA discrimination claim. 6

            c.     FMLA


 6 This finding also establishes Plaintiff’s age discrimination
 claim under the NJLAD. See, supra, note 4.

                                     18
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 19 of 33 PageID: 193



      The FMLA prohibits employers from discriminating against

 employees who have taken FMLA leave, and also prohibits

 employers from using an employee’s utilization of FMLA leave as

 a negative factor in employment actions, such as hiring,

 promotion, or disciplinary actions.        29 U.S.C. § 2615(a)(2); 29

 C.F.R. § 825.220(c).     Following FMLA leave, an employee is

 entitled to be reinstated to the former position or an alternate

 one with equivalent pay, benefits and working conditions.           See

 id. § 2614(a)(1).

      The FMLA declares it “unlawful for any employer to

 interfere with, restrain, or deny the exercise of or the attempt

 to exercise, any right provided” in the FMLA.         29 U.S.C. §

 2615(a)(1).    Such a claim is typically referred to as an

 “interference” claim.     Sommer v. The Vanguard Group, 461 F.3d

 397, 398-99 (3d Cir. 2006).      To assert an interference claim,

 “the employee only needs to show that he was entitled to

 benefits under the FMLA and that he was denied them.”           Sommer,

 461 F.3d at 399 (citation omitted).        “An interference action is

 not about discrimination, it is only about whether the employer

 provided the employee with the entitlements guaranteed by the

 FMLA.”   Id. (citation omitted).

      An FMLA retaliation claim presents a different analysis.

 The FMLA regulations provide:




                                     19
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 20 of 33 PageID: 194



      An employer is prohibited from discriminating against
      employees or prospective employees who have used FMLA
      leave. For example, if an employee on leave without pay
      would otherwise be entitled to full benefits (other than
      health benefits), the same benefits would be required to be
      provided to an employee on unpaid FMLA leave. By the same
      token, employers cannot use the taking of FMLA leave as a
      negative factor in employment actions, such as hiring,
      promotions or disciplinary actions; nor can FMLA leave be
      counted under “no fault” attendance policies.

 29 C.F.R. § 825.220(c).

      To establish a prima facie case of retaliation under the

 FMLA, a plaintiff must show that: (1) she took FMLA leave, (2)

 she suffered an adverse employment decision, and (3) the adverse

 decision was causally related to her leave.         Lepore v. Lanvision

 Systems, Inc., 113 F. App’x 449, 452, 2004 WL 2360994, *2 (3d

 Cir. 2004) (citing Conoshenti v. Public Service Electric & Gas

 Co., 364 F.3d 135 (3d Cir. 2004)).        Temporal proximity that is

 “unduly suggestive” satisfies the causation element of a

 plaintiff’s prima facie case at the summary judgment stage.

 Farrell v. Planters Lifesavers Co., 206 F.3d 271, 279-80 (3d

 Cir. 2000)); see also Thomas v. Town of Hammonton, 351 F.3d 108,

 114 (3d Cir. 2003) (quoting Estate of Smith v. Marasco, 318 F.3d

 497, 512 (3d Cir. 2003) (“Even if timing alone could ever be

 sufficient to establish a causal link, . . . the timing of the

 alleged retaliatory action must be unusually suggestive of

 retaliatory motive before a causal link will be inferred.”)).

 Using time to satisfy the causation element of the prima facie



                                     20
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 21 of 33 PageID: 195



 case, however, requires consideration “with a careful eye to the

 specific facts and circumstances encountered.”          Farrell, 206

 F.3d at 279 (citing Kachmar v. SunGard Data Sys., 109 F.3d 173,

 178 (3d Cir. 1997)).     “There is clearly a difference between two

 days and nineteen months.”      Id. (citations omitted); see also

 Williams v. Philadelphia Housing Authority Police Dept., 380

 F.3d 751, 760 (3d Cir. 2004) (holding that two months was not

 “unduly suggestive”); Thomas, 351 F.3d at 114 (holding that

 three weeks was not “unduly suggestive”).         If the timing of the

 events is not “unduly suggestive,” the plaintiff can still show

 a causal link with other circumstantial evidence, such as

 evidence of ongoing antagonism or inconsistent reasons for

 terminating the employee.      Id. at 280-81 (citing cases).

      Once a plaintiff makes out a prima facie case, the usual

 McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973) burden

 shifting framework is implicated.        Id. (citing Weston v.

 Pennsylvania, 251 F.3d 420, 432 (3d Cir. 2001)).

      Plaintiff asserts both an interference claim and a

 retaliation claim.     Accepting Plaintiff’s factual allegations as

 admitted, Plaintiff has stated a prima facie case for both FMLA

 violation claims.

      For her FMLA interference claim, Plaintiff claims that

 Defendants are a qualifying employer under the FMLA, she was

 entitled to FMLA leave and had utilized FMLA leave, but


                                     21
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 22 of 33 PageID: 196



 Defendants: failed to provide Plaintiff with required written

 eligibility notifications of her FMLA rights within 5 days from

 being her taking medical leave, see 29 CFR § 825.300(b)(1);

 failed to provide Plaintiff with written FMLA designation

 notices within 5 days from her being on medical leave, see id. §

 825.300(b)(2); failed to provide Plaintiff with required written

 rights and responsibilities notices within 5 days from her being

 on medical leave, see id. § 825.300(c)(1)(i)-(vii); and failed

 to provide written FMLA designation notices for a leave, see id.

 § 825.300(d)(1)-(6).     Defendants also interfered with

 Plaintiff’s right and entitlement to reinstatement to the same

 or similar position when it converted her to a part-time

 employee immediately following the leave Plaintiff took for back

 surgery.

      For her FMLA retaliation claim, Plaintiff took FMLA leave,

 she was terminated, and her termination was caused by her use of

 FMLA leave.    Specifically, when Plaintiff returned from back

 surgery, she was immediately converted to a part-time employee,

 while other employees who did not use FMLA leave received more

 hours.   Defendants also harassed Plaintiff and gave her a hard

 time for needing to take time off for medical appointments

 during the year leading up to her termination, and at times

 Plaintiff did not go to appointments because of this dissuasion.




                                     22
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 23 of 33 PageID: 197



 Defendants also terminated Plaintiff directly because of her

 medical issues and need to take FMLA leave.

      At this point, it is Defendants’ obligation to articulate a

 legitimate business decision for their actions, but their

 failure to appear in the case results in no such reason being

 proffered.      Plaintiff has stated viable claims for FMLA

 interference and retaliation.

            2.      Whether Plaintiff is entitled to a default
                    judgment
      Because it has been determined that Plaintiff has stated

 viable causes of action for violations of the ADA, ADEA, FMLA

 and NJLAD, it must be determined whether Plaintiff is entitled

 to a default judgment.      As stated above, prior to entering

 judgment on the counts where a valid cause of action has been

 established, three factors must be considered: (1) prejudice to

 the plaintiff if default judgment is not granted; (2) whether

 the defendant has a meritorious defense; and (3) whether the

 defendant’s delay was the result of culpable misconduct.

 Chamberlain, 210 F.3d at 164.

            a.      Prejudice to plaintiff

      Plaintiff will be prejudiced absent a default judgment

 because Defendants’ failure to respond to Plaintiff’s claims

 leaves Plaintiff with no other means to vindicate her claims.

            b.      Existence of meritorious defense



                                     23
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 24 of 33 PageID: 198



      “A claim, or defense, will be deemed meritorious when the

 allegations of the pleadings, if established at trial, would

 support recovery by plaintiff or would constitute a complete

 defense.”    Poulis v. State Farm Fire and Cas. Co., 747 F.2d 863,

 869-70 (3d Cir. 1984); accord $55,518.05 in U.S. Currency, 728

 F.2d at 195; Feliciano, 691 F.2d at 657; Farnese v. Bagnasco,

 687 F.2d 761, 764 (3d Cir. 1982).        Here, it is axiomatic that

 the Court cannot consider Defendants’ defenses because

 Defendants have failed to respond to this action.          See

 Prudential Ins. Co. of America v. Taylor, No. 08-2108, 2009 WL

 536403, at *1 (D.N.J. 2009) (“[B]ecause Ms. Ducker has not

 answered or otherwise appeared in this action, the Court was

 unable to ascertain whether she has any litigable defenses.”);

 Santiago v. Lucky Lodi Buffet Inc., 2016 WL 6138248, at *3

 (D.N.J. 2016) (in an motion for default judgment, finding that

 “in the absence of any responsive pleading and based upon the

 facts alleged in the Complaint, Defendants do not have a

 meritorious defense”).

             c.   Whether Defendants’ delay is the result of
                  culpable conduct

      Defendants’ delay appears to be the result of culpable

 conduct.    “Culpable conduct is dilatory behavior that is willful

 or in bad faith.”     Gross v. Stereo Component Sys., Inc., 700

 F.2d 120, 123 (3d Cir. 1983).       Plaintiff served Defendants with



                                     24
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 25 of 33 PageID: 199



 her complaint on November 6, 2018, they failed to respond, and

 they have never appeared since.       Plaintiff’s counsel’s affidavit

 in support of default represents that Defendants are not minors,

 they are not incompetent, and they have not been engaged in

 military service.     Therefore, Defendants’ failure to appear in

 the action can be deemed willful.        See, e.g., Santiago, 2016 WL

 6138248, at *3 (finding that “Defendants acted culpably as they

 have been served with the Complaint and Defendants are not

 infants, otherwise incompetent, or presently engaged in military

 service”).

      Consequently, because the Court has found that Plaintiff

 will be prejudiced if default judgment is not granted,

 Defendants do not have a meritorious defense, and Defendants’

 failure to appear in this case is the result of their culpable

 misconduct, judgment shall be entered in Plaintiff’s favor on

 her ADA, ADEA, FMLA, and NJLAD claims.

            3.    Damages

      In order to determine what damages Plaintiff is entitled to

 for her judgment against Defendants, the Court may “conduct

 hearings or make referrals - preserving any federal statutory

 right to a jury trial - when, to enter or effectuate judgment,

 it needs to . . . determine the amount of damages.”          Fed. R.

 Civ. P. 55(b)(2); cf. Fed. R. Civ. P. 55(b)(1) (“If the

 plaintiff's claim is for a sum certain or a sum that can be made


                                     25
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 26 of 33 PageID: 200



 certain by computation, the clerk - on the plaintiff's request,

 with an affidavit showing the amount due - must enter judgment

 for that amount and costs against a defendant who has been

 defaulted for not appearing and who is neither a minor nor an

 incompetent person.”); Jonestown Bank and Trust Co. v. Automated

 Teller Mach., Services, Inc., 2012 WL 6043624, *4 (M.D. Pa.

 2012) (citing 10 James Wm. Moore, et al., Moore's Federal

 Practice § 55.32[2][c] (Matthew Bender ed. 2010) (“[T]he

 ‘hearing’ may be one in which the court asks the parties to

 submit affidavits and other materials from which the court can

 decide the issue.”)).

                   a.   Back pay and front pay

      Plaintiff seeks an award of back pay and front pay for her

 all of her claims.     Plaintiff contends she is entitled to back

 pay damages stemming from her July 8, 2018 termination, as well

 as her illegal conversion to a part-time employee following her

 medical leave.    Such damages are available under the ADEA, ADA,

 FMLA and NJLAD.    See Eshelman v. Agere Systems, Inc., 554 F.3d

 426, 440 n.7 (3d Cir. 2009) (“The ADA incorporates the remedies

 provided for in Title VII of the Civil Rights Act of 1964,”

 which include front and back pay); Blum v. Witco Chemical Corp.,

 829 F.2d 367, 373–74 (3d Cir. 1987) (citations omitted) (“Back

 pay coupled with reinstatement is the preferred remedy to avoid

 future damages in ADEA cases.       The relevant time period for


                                     26
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 27 of 33 PageID: 201



 calculating an award of back pay begins with wrongful

 termination and ends at the time of trial. . . . In calculating

 a front pay award, the jury must consider the expected future

 damages caused by defendant's wrongful conduct from the date of

 judgment to retirement.      A plaintiff, of course, has a duty to

 mitigate damages, and his new salary will be deducted from the

 old to avoid a windfall award.”); Churchill v. Star Enterprises,

 183 F.3d 184, 193 (3d Cir. 1999) (citing 42 U.S.C. §§ 2000e et

 seq.) (FMLA provides for back pay and front pay or

 reinstatement); Andujar v. General Nutrition Corporation, 2018

 WL 1087494, at *10 (D.N.J. 2018) (citing Goodman v. London

 Metals Exchange, 86 N.J. 19, 34, 429 A.2d 341 (1981)) (other

 citations omitted) (explaining that back pay and front pay are

 recoverable under the NJLAD).

      Plaintiff is entitled to back pay and front pay for

 Defendants’ violations of the ADA, ADEA, FMLA and NJLAD. 7

                  b.    Compensatory, punitive and liquidated
                        damages

      Plaintiff also seeks damages for pain, suffering,

 inconvenience, mental anguish, and loss of enjoyment of life



 7 Plaintiff is entitled to a single recovery for her front pay
 and back pay, despite Defendants’ violation of four statutes.
 As discussed below, Plaintiff is required to provide
 supplemental briefing to support her request for other damages,
 which should include an explanation as to how those damages are
 calculated when several statutes have been violated.


                                     27
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 28 of 33 PageID: 202



 that she experienced as a consequence of Defendants terminating

 her employment due to her age and disability.         Plaintiff also

 seeks punitive damages and liquidated damages because she was

 directly told that she was terminated due to her age and

 disability or perceived disability.        Plaintiff concedes that

 traditional compensatory damages and punitive damages are not

 available under the ADEA and FMLA, but they are available under

 the ADA and NJLAD.     See Blunt v. Lower Merion School Dist., 767

 F.3d 247, 272 (3d Cir. 2014) (citations omitted) (explaining

 that compensatory damages under the ADA are available where

 there is a showing of intentional discrimination based on a

 deliberate indifference standard); Gagliardo v. Connaught

 Laboratories, Inc., 311 F.3d 565, 573 (3d Cir. 2002) (citing 42

 U.S.C. § 1981a(b)(1)) (“Punitive damages are available under the

 ADA when ‘the complaining party demonstrates that the respondent

 engaged in a discriminatory practice . . . with malice or with

 reckless indifference.’”); Andujar, 2018 WL 1087494 at *10

 (citing Goodman v. London Metals Exchange, 86 N.J. 19, 34, 429

 A.2d 341 (1981)) (other citations omitted) (emotional distress

 damages are recoverable under the NJLAD); Stowell v. Black Horse

 Pike Regional School District, 2019 WL 6044937, at *10 (D.N.J.

 2019) (citations omitted) (“The NJLAD permits recovery of

 punitive damages in cases where two elements are met: ‘the

 offending conduct must be especially egregious; and there must


                                     28
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 29 of 33 PageID: 203



 be actual participation in or willful indifference to the

 wrongful conduct on the part of upper management.’”).

      With regard to liquidated damages, such damages are

 available under the ADEA and FMLA.        An award of liquidated

 damages under the FMLA is compensatory in nature, while

 liquidated damages under the ADEA are considered punitive.            Akin

 to compensatory damages under the ADA, in order to be entitled

 to liquidated damages under the FMLA, the defendant’s violation

 must not have been done in good faith.        Similar to punitive

 damages under the ADA and NJLAD, in order to be entitled to

 liquidated damages under the ADEA, a defendant’s violation must

 be willful.    See Starceski v. Westinghouse Elec. Corp., 54 F.3d

 1089, 1102 (3d Cir. 1995) (under the ADEA, permitting pre-

 judgment interest, which are compensatory damages, and

 liquidated damages, which are punitive in nature, but in order

 to recover punitive damages, the defendant’s conduct in

 violating the ADEA must be willful); Punter v. Jasmin Intern.

 Corp., 2014 WL 4854446, at *6 (D.N.J. 2014) (citing Starceski,

 54 F.3d At 1102) (explaining that under the FMLA, prejudgment

 interest is not available to parties who are awarded liquidated

 damages for unpaid wages under the FLSA because “both serve the

 same purpose, namely to compensate employees for losses caused

 by delayed receipt of wages they are due”); Velcko v. Saker

 Shoprites, Inc., 2016 WL 4728106, at *8 (D.N.J. 2016) (citing 29


                                     29
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 30 of 33 PageID: 204



 U.S.C. 2617(a)(1)(A)(iii)) (explaining that the FMLA allows for

 liquidated damages for violations equal to wages, salary,

 employment benefits or other compensation denied or lost to such

 employee because of the violation, but the FMLA provides that

 these damages will not be awarded if the violation was in good

 faith and that the employer had objectively reasonable grounds

 to believe that the act or omission did not violate the FMLA).

      Accepting as true that Defendants specifically terminated

 Plaintiff because of her age and her disability or perceived

 disability, Plaintiff is entitled to back pay and front pay.

 Further accepting as true that Defendants’ actions were

 intentional and not performed in good faith, Plaintiff has also

 met the standard for an award of compensatory damages for

 Defendants’ violation of the ADA and NJLAD, and for liquidated

 damages under the FLSA.      Plaintiff should provide to the Court a

 supplemental certification, with evidentiary support and

 citation to the relevant statutory provisions and caselaw, to

 establish the back pay, front pay, and liquidated damages she is

 entitled to.

      With regard to punitive damages under the ADA and NJLAD,

 and liquidated damages under the ADEA, the Court cannot

 determine, based on Plaintiff’s current motion, whether such

 damages should be awarded on the facts presented here.

 Plaintiff should provide a supplemental brief with citation to


                                     30
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 31 of 33 PageID: 205



 the relevant statutory provisions and caselaw to support her

 claim for damages which are punitive in nature.          See, e.g., D.B.

 v. Bloom, 896 F. Supp. 166, 171 (D.N.J. 1995) (where a plaintiff

 who had been denied dental services because of his HIV status

 sought default judgment against the dentist for ADA and NJLAD

 violation claims, awarding compensatory and punitive damages,

 and citing several comparable cases for support) (citing Smith

 v. Wade, 461 U.S. 30, 54 (1983) (“Punitive damages are awarded

 in the jury's discretion ‘to punish [the defendant] for his

 outrageous conduct and to deter him and others like him from

 similar conduct in the future.’ Restatement (Second) of Torts §

 908(1) (1977).    The focus is on the character of the

 tortfeasor’s conduct - whether it is of the sort that calls for

 deterrence and punishment over and above that provided by

 compensatory awards.     If it is of such a character, then it is

 appropriate to allow a jury to assess punitive damages . . .

 .”).

                  c.    Attorney’s fees

        Under the ADA, ADEA, FMLA, and NJLAD, Plaintiff is entitled

 to reasonable attorney’s fees and costs.         See Diaz v. Saucon

 Valley Manor Inc., 579 F. App’x 104, 110 (3d Cir. 2014)

 (“Under the FMLA and the ADA, a prevailing party is entitled to

 reasonable attorneys’ fees and costs.”) (citing 29 U.S.C. §

 2617(a)(3) (“The court in such an action shall, in addition to


                                     31
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 32 of 33 PageID: 206



 any judgment awarded to the plaintiff, allow a reasonable

 attorney's fee, reasonable expert witness fees, and other costs

 of the action to be paid by the defendant.”); 42 U.S.C. § 12205

 (“In any action . . . the court or agency, in its discretion,

 may allow the prevailing party . . . a reasonable attorney's

 fee, including litigation expenses, and costs . . . .”);

 Spinetti v. Service Corp. Intern., 324 F.3d 212, 216 (3d Cir.

 2003) (citing 29 U.S.C. §§ 626(b), 216(b)) (explaining that the

 ADEA permits an award of attorney's fees and costs to a

 prevailing party); Abrams v. Lightolier Inc., 50 F.3d 1204, 1221

 (3d Cir. 1995) (citing N.J.S.A. 10:5-27.1) (“Under the NJLAD,

 reasonable attorneys’ fees are available to a prevailing

 plaintiff as part of costs.”).

      Plaintiff’s counsel will be directed to provide the Court

 with a certification of attorney’s fees and costs, with citation

 to the applicable statutory provisions and caselaw to support

 Plaintiff’s request for attorney’s fees and costs.

                                 CONCLUSION

      After deeming admitted every well-pled allegation in

 Plaintiff’s complaint, Plaintiff has established her prima facie

 cases against Defendants for their violation of the ADA, ADEA,

 FMLA, and NJLAD.     Judgment as to liability against Defendants in

 Plaintiff’s favor on all counts in her complaint will be

 entered.   With regard to damages, Plaintiff has also established


                                     32
Case 1:18-cv-13822-NLH-AMD Document 9 Filed 04/21/20 Page 33 of 33 PageID: 207



 her entitlement to damages in the form of back pay, front pay,

 compensatory damages.     She has also established that she is

 entitled to attorney’s fees and costs.        As set forth above,

 Plaintiff will be granted leave to provide supplemental

 submissions to quantify the amount of damages and counsel’s fees

 and costs.

      With regard to Plaintiff’s request for punitive damages,

 Plaintiff has not met her burden to establish the imposition of

 those type of damages based on her current motion.          In addition

 to her submission with regard to her other damages, Plaintiff

 may provide additional briefing to support her request for

 punitive damages.

      An appropriate Order will be entered.         A final judgment

 will be entered after the Court considers Plaintiff’s

 supplemental submissions.



 Date: April 21, 2020                        s/ Noel L. Hillman
 At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     33
